Citation Nr: 0519368	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-14 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  Evidence of record indicates that the veteran served 
in World War II and received the Combat Infantryman Badge and 
the Purple Heart.  The veteran died in February 2002.  
The appellant is his surviving spouse.

In April 2002, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC and DEA benefits.  In 
January 2003, the RO denied the appellant's claims, and she 
appealed.

In her June 2003 substantive appeal (VA Form 9) the appellant 
requested a hearing before a Decision Review Officer (DRO) at 
the RO.  The requested hearing was scheduled for October 29, 
2003.  On that date, the appellant opted for an informal 
conference with the DRO rather than a hearing.  A report of 
that conference has been associated with the claims folder.  

The record reflects that a motion to advance this case on the 
Board's docket was filed on the on the appellant's behalf by 
her representative in September 2004.  Taking into 
consideration the appellant's advanced age, her motion for 
advancement on the docket was granted.  See 38 C.F.R. § 
20.900(c) (2004).

In October 2004, the Board remanded this case so that a 
medical nexus opinion could be obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2004).  That opinion was obtained and associated 
with the claims folder.  In February 2005, the RO issued a 
supplemental statement of the case (SSOC) which continued to 
deny the appellant's claim.  The case is once again before 
the Board.


FINDINGS OF FACT

1.  The veteran, who served on active duty from April 1943 to 
January 1946, died in February 2002 at the age of 77 due to 
chronic obstructive pulmonary disease.

2.  At the time of the veteran's death, service connection 
was in effect for a gunshot wound scar of the right chest 
with injury to Muscle Groups I and II, evaluated as 
30 percent disabling from November 22, 1961, and an eye 
disability (left ptosis with right esophoria), evaluated as 
noncompensably disabling from August 8, 1949.

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

2.  The statutory criteria for DIC benefits pursuant to 38 
U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).

3.  The statutory requirements for DEA benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310.  She essentially contends that a gunshot 
wound suffered by the veteran in service contributed to his 
death due to chronic obstructive pulmonary disease (COPD), 
although she has also alluded to post-traumatic stress 
disorder (PTSD) as somehow being involved.  She is also 
claiming DIC and DEA benefits. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

However, with respect to the DIC and DEA claims, as explained 
below the outcome is not based on the facts but rather on the 
application of law.  Under such circumstances, the notice 
provisions of the VCAA are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein 
[the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  

The appellant was generally notified in the May 2003 
statement of the case (SOC) and in May 2004 and February 2005 
SSOCs of the pertinent law and regulations, of the need to 
submit additional evidence, and of the particular 
deficiencies in the evidence with respect to her claim, in 
particular the lack of competent medical nexus evidence.  The 
Board's October 2004 remand also served to instruct the 
appellant as to what was required.   

More significantly, the appellant was notified by letter from 
the RO dated November 1, 2002 generally as to the provisions 
of the VCAA.  Specifically, she was advised as follows:

What We Need to Help You Substantiate Your Claim

	?  Scientific or Medical evidence relating your 
husband's death to his service-connected condition. 

[emphasis as in original]

In addition, as was noted in the Introduction, the appellant 
and her accredited representative met with a DRO in October 
2003.  The DRO informed the appellant that "In this case we 
would need medical evidence linking the residuals of the 
veteran's service connected gunshot wound and his COPD.  In 
brief, we would need a medical opinion from a qualified 
physician stating that the veteran's gunshot wound either 
cause[d] or contributed to the veteran's death due to COPD." 

As will be discussed below, such medical nexus evidence is 
crucial to the appellant's claim.  She was unquestionably 
notified of the need for such evidence in the November 2002 
VCAA letter and during the DRO conference in October 2003.

The RO must inform the claimant of the information and 
evidence VA will seek to provide and of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
A March 2005 letter from the RO informed the appellant that 
it was VA's responsibility to obtain records held by Federal 
agencies, to include service medical records and VA hospital 
records.  That letter specifically informed the appellant:  
"It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [emphasis as in original]  

Finally, the RO must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
The November 2002 letter advised the appellant as follows:  
"If you have additional evidence you want us to consider, 
please send it to us right away."  An October 19, 2004 
letter from the VA Appeals Management Center (AMC) to the 
appellant advised her as follows:  "Please provide us with 
any evidence or information you may have pertaining to your 
appeal." [emphasis as in original]  These requests comply 
with the requirements of 38 C.F.R. § 3.159(b).

It is clear from the history of this case that not only was 
the appellant clearly and specifically advised as to what was 
required of her, but that she understood these advisements.  
During the October 2003 DRO conference, it was noted that she 
was "requesting a medical nexus opinion from the veteran's 
family doctor regarding the relationship between the 
veteran's service connected gunshot wound injury and the lung 
disease which caused the veteran's death." 

The Board additionally notes that even though the November 
2002 letter requested a response within 30 days, it also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The veteran's claim was initially adjudicated by the RO in 
January 2003, prior to the expiration of the one-year period 
following the November 2002 notification of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA prior to the initial adjudication of her claim by 
the January 2003 rating decision.  

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this appeal has been identified and 
obtained.  The evidence of record includes service medical 
records and private and VA medical treatment records.  
Crucially, in response to the Board's October 2004 remand, a 
medical nexus opinion was obtained and associated with the 
claims folder.  That opinion will be discussed below.  

In December 2004, the appellant contacted the AMC, referring 
to a physician who had treated the veteran at some time in 
the past.  In response, the AMC sent the appellant a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs.  The appellant did not 
return the completed form to the AMC, so VA was unable to 
further pursue the matter.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) [it is the responsibility of claimants 
to cooperate with VA].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  As was 
discussed in the Introduction, she declined a personal 
hearing in favor of DRO conference.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual background

Service medical records indicate that the veteran suffered a 
gunshot wound to the chest while in combat in northern France 
in September 1944.  Although a medical examination following 
the incident revealed that the bullet "apparently" did not 
penetrate the pleural cavity, the veteran's separation 
medical examination specifically noted a gunshot wound to the 
right lung and indicated that the veteran suffered from 
hemoptysis.

The veteran was awarded service connection for residuals of a 
gunshot wound to the right chest in March 1946, and a 50 
percent rating was assigned.  This disability rating was 
reduced to 40 percent disabling in August 1949 and further 
reduced to 30 percent disabling in November 1961.  The 30 
percent rating remained in effect until the veteran's death.  
The service-connected disability was rated by VA as a scar 
with muscle damage, not as a pulmonary disability.

The record contains some indication of a pulmonary condition 
following service.  A January 1949 VA medical examination 
rendered a diagnosis of chronic bronchitis.  A July 1961 
chest X-ray also noted that a calcified nodule was present on 
the base of the right lung.  Chronic obstructive lung disease 
was first diagnosed in October 1980, and multiple diagnoses 
of this disease were rendered at various times thereafter.  A 
June 1981 medical examination by Dr. F.T. also indicated 
fibrosis, scarring and restrictive disease on the right side 
of the chest.

The veteran died in February 2004.  The cause of death was 
listed in the death certificate as COPD.  No other conditions 
were listed.

At the time of the veteran's death, he was service connected 
for the gunshot wound scar of the right chest with injury to 
Muscle Groups I and II, evaluated as 30 percent disabling 
from November 22, 1961, and an eye disability (left ptosis 
with right esophoria), evaluated as noncompensably disabling 
from August 8, 1949. 

Pursuant to the Board's October 2004 remand, a VA medical 
opinion was obtained.  The reviewing physician noted that 
there was no specific evidence that the missile penetrated 
the veteran's chest wall, but that most of the medical 
records indicated that it did not.  The examiner further 
noted that no chest rays had shown metallic fragments within 
the thoracic cavity, and that a 1980 chest X-ray showed 
changes which were consistent with smoking.  The veteran was 
described in the medical records as having been a heavy 
smoker.  The examiner concluded:

Based on review of the available medical information it 
is not likely 
that the patient's gunshot wound caused him to develop 
COPD.  
Smoking is a much more likely cause . . .  I see no 
reason to suppose 
that the patient's lung disease was related to his chest 
injury, whether it penetrated the lung or no."

1. Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2004).

Analysis

The appellant contends, in substance, that the veteran's 
service-connected gunshot wound involved his pulmonary 
system, leading to his demise from COPD.  She also has 
contended that the veteran suffered from PTSD which should 
have been service connected and which "contributed 
significantly to his untimely passing."  See the VA Form 9, 
substantive appeal, dated June 13, 2003.  [The Board notes 
that the veteran died at age 77.]   

The Board observes in passing that the appellant has not 
suggested, and the evidence in no way demonstrates, that the 
veteran's service-connected eye disability was in any way 
responsible for his death.

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the death.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Applying the Hickson analysis, there is no question that 
element (1), evidence of death, is met.  With respect to 
element (2), the veteran's medical records do not show, nor 
does the appellant contend, that COPD was present in service.  
During his lifetime the veteran was service connected for a 
gunshot wound scar of the right chest with injury to muscle 
groups I and II, and for the eye problem.  Element (2) is met 
to that extent.

The appellant has contended that the veteran had PTSD and 
that PTSD contributed to his demise.  She has presented no 
competent medical evidence in support of either contention.  
See 38 U.S.C.A. § 5107(a) [a claimant has the responsibility 
to support a claim for VA benefits].

The record includes a July 1961 report of a psychiatric 
hospitalization of the veteran in September and October 1959, 
resulting in a diagnosis of depressive reaction.  The 
precipitating factor in the hospitalization was that his 
neighbors had been spreading rumors about him.  His military 
service was not mentioned in the report.  Service connection 
was denied for depressive reaction in a September 1961 RO 
rating decision.  The veteran was again hospitalized for 
psychotic depressive reaction in 1962 (three admissions in 
five months at a VA facility).  Again, his military service 
was not mentioned.   There are no other records pertaining to 
psychiatric problems.

In short, although there is evidence of depressive reaction 
in the period 1959-62, not associated with the veteran's 
military service, there is no competent medical evidence of 
any psychiatric disability thereafter, a period of 40 years.   
Moreover, there is no medical evidence of PTSD at any time.  
In the absence of PTSD, it is obvious that there is no 
medical opinion which links PTSD to the veteran's death.

To the extent that the appellant herself has theorized both 
that the veteran had PTSD and that PTSD somehow was related 
to his death, it is well established that laypersons without 
medical training, such as the appellant, are not competent to 
comment on medical matters such as diagnosis of disease and 
causation of death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].
  
With respect to element (3), medical nexus, there is no 
evidence to support a claim of entitlement to service 
connection for the cause of the veteran's death.  No health 
care professional has suggested that there was a relationship 
between the veteran's service-connected chest wound and his 
death from COPD.  

The only medical opinion of record, that of the VA reviewer 
in October 2004, is not supportive of the appellant's claim.  
As discussed in the factual background section, in October 
2004 the VA physician reviewed the entire claims file and 
opined that it was unlikely that the veteran's service-
connected chest wound contributed to his death.  The VA 
physician noted that a review of the medical records revealed 
that the veteran had been a heavy smoker; the physician 
further noted that chest x-rays demonstrated changes 
consistent with smoking, and that there was no indication of 
retained metallic fragments.

To the extent that the appellant has posited that a 
relationship exists between the veteran's service-connected 
chest wound and his death, her lay opinion is entitled to no 
weight of probative value.  See Espiritu, supra.  

The Board places great weight of probative value on the 
opinion of the VA examiner, which concludes that the 
veteran's service-connected residuals of the chest wound did 
not cause COPD and thus did not cause or contribute to his 
death.  Accordingly, for reasons expressed immediately above, 
Hickson element (3) has not been met, and the appellant's 
claim fails on that basis.

The Board observes in passing that the veteran was not rated 
as 100 percent disabled.  Therefore, the provisions of 38 
C.F.R. § 3.312(c)(3) are inapplicable.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim.  Service connection for the 
cause of the veteran's death is not warranted and the 
benefits sought on appeal are denied.

The Board wishes to make it clear that it can readily see how 
the appellant may believe that the gunshot wound which was 
incurred by the veteran in the service of his country may 
have been a factor in his death.  The Board remanded this 
case to obtain medical evidence which may have supported her 
position.  However, as discussed above the only medical 
evidence was against the claim.  The appellant has not 
presented competent medical evidence which is supportive of 
her claim.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1318.

Relevant law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where a veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, 
in response to the Federal Circuit's decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as 
such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In NOVA II, the 
Federal Circuit revised the stay order imposed in NOVA I, 
directing VA to process all DIC claims (with certain 
exceptions not relevant here), including "hypothetical 
entitlement" claims.  Crucially, the Federal Circuit held 
that VA could properly construe the "entitle to receive" 
language of 38 U.S.C. § 1318 to bar the filing of new claims, 
i.e., "hypothetical entitlement" claims, in which no claim 
was filed during the veteran's lifetime or where a claim had 
been denied and was not subject to reopening.  

In a January 3, 2003 rating decision which denied the 
appellant's claim to death benefits under 38 U.S.C. § 1310, 
action on the DIC claim was deferred pending the outcome of 
the stay.  On January 10, 2003, the RO was notified of the 
Federal Circuit's decision in NOVA II.  By rating decision 
dated January 25, 2003, the RO adjudicated the appellant 
claim under § 1318, based on the fact that the veteran was 
not rated totally disabled during his lifetime.  This appeal 
followed.    

Analysis

Although the appellant has sought benefits under 38 U.S.C. 
§ 1318, she has advanced no specific argument pertaining to 
DIC benefits.  Her arguments have been exclusively directed 
to the death claim under 38 U.S.C. § 1310, which has been 
discussed above.

The veteran was not a former prisoner of war.  He was not 
rated by VA as totally disabled for a continuous period of at 
least 10 years immediately preceding death and was not 
continuously rated as totally disabled for a period of not 
less than five years from the date of his discharge from 
active duty.  As discussed above, the veteran's service-
connected disabilities were rated 30 percent disabling for 
decades preceding his death.

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case [because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment], "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date.  
See 38 C.F.R. § 3.22(b)(3) (2003).  However, because there is 
no specific contention in the record that any particular 
rating decision is clearly and unmistakably erroneous, this 
section is not relevant to the appellant's case.

In short, the veteran's situation falls under none of the 
provisions of the law and regulation.  He was rated 30 
percent disabled for his service-connected disabilities for 
decades prior to his death.  There is nothing in the record 
to suggest that he was entitled to receive total VA 
disability benefits at any time prior to his death.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




3. Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States 
Code.

Relevant law and regulations

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of veterans who, at the time of death, had 
a service-connected total disability that was permanent in 
nature.  
See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021 (2004).

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability. 
See 38 C.F.R. § 3.807 (2004).

Analysis

Eligibility for DEA requires that the deceased veteran have 
had a permanent total disability at the time of death or that 
he died due to service-connected disability (that is, the 
cause of death has been service connected).

At the time of his death, the veteran did not have a 
permanent total disability.  The veteran's service-connected 
disabilities had been rated only 30 percent disabling on a 
combined basis.  In addition, as is established in this 
decision, service connection for the cause of his death has 
not been demonstrated.  Eligibility for DEA benefits, 
accordingly, is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310 is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1318 is denied.

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 U.S.C. is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


